     Case 1:21-cr-10023 Document 33 Filed 06/29/21 Page 1 of 3 PageID #: 328


                                                                             HLED
                          UNITED STATES DISTRICT COURT                      UUN 29 2021
                            DISTRICT OF SOUTH DAKOTA
                                                                                     CLERK
                                    NORTHERN DIVISION




 UNITED STATES OF AMERICA,                         1:2I-CR-10023(01),(02) AND(03)-CBK
                       Plaintiff,

        vs.


 JOHN KILGALLON,DANIEL C.                                           ORDER
 MOSTELLER and STEPHEN
 HOUGHTALING,

                       Defendants.



       Following the refusal of the United States Attorney's office and that of the United
States Department of Justice to prosecute the three named defendants,I appointed
Attorney James E. McMahon,a retired attorney living in Colorado, all as required by
Federal Rule of Criminal Procedure 42. Mr. McMahon was always a very talented and
hard working attorney. He is a past United States Attorney for the District of South
Dakota. He agreed to the appointment with the understanding that, if the charges
proceeded to trial, he did not wish to again begin the practice of law with all the stresses
involved. He traveled from Colorado to Sioux Falls to imdertake discussions with the
other three former United States Attorneys now representing the defendants in the
criminal contempt matter. He spent considerable time in negotiations in an attempt to
resolve these matters. All were fruitless and accomplished nothing, despite Mr.
McMahon's best efforts.

       The Department of Justice, acting through the Marshals Service, has apparently
adopted a public policy to the effect that DOJ policies may trump lawful federal court
orders. This cannot be permitted. Despite some public confusion, this case has nothing
to do with requiring anyone to be fully vaccinated.
    Case 1:21-cr-10023 Document 33 Filed 06/29/21 Page 2 of 3 PageID #: 329




       This case has to do with actions by officials of the United States Marshals Service
to taking unilateral action to remove three federal criminal defendants—Juan Smith (1:20-
CR-10024-CBK), Christopher Plenty Chief(1:16-CR-10038-CBK), and Travis Weasel(1:10-
CR-10017-CBK)—from the courthouse to an unknown location with neither knowledge
nor permission of the Court. The Court, the AUSA prosecutor, defense attorneys, and
court officials were all severely inconvenienced and challenged by what I allege to be
outrageous illegal activity on the part of the three defendants. The defendants and the
Department of Justice continue to maintain a position that the only failures here were
failures of communications. That is simply not true. The cases of the three defendants
involved deliberate and contemptuous removal of defendants in custody pursuant to
lawful court scheduling orders, thus preventing timely scheduling as previously ordered.
It also involves the refusal of the defendants to agree to change course to produce federal
defendants—Rene DeLeon, Jr.(1:21-CR-10008-CBK), Brendon Rodlund (1:20-CR-10041(01)-
CBK,and Frank One Feather, Jr.(1:19-CR-10051-CBK)—who were each in custody and
subject to lawful scheduling orders for hearings the following day. The Court, through an
IT officer employed by the federal judiciary, found a way to conduct hearings in a remote
location away from the Courtroom, a procedure which depended on the consent of the
defendants and their attorneys which consents, luckily, were granted.
       Nor did any of the defendants or anyone from the Department of Justice ever seek
to do anything of substance following the illegal actions, requiring this Court, after some
delay, to proceed initially under Civil Contempt and then under Criminal Contempt. In
short, I believe the contempt continues.
      I sincerely regret that the disputes must continue but I cannot ignore what may be
a significant conflict between the Federal Judiciary and the Executive branch of our
government.

      It is now necessary to allow Mr. McMahon to withdraw and be compensated. It is
now necessary for the Court to appoint a successor special prosecutor and I appoint
Attorney Thomas G. Fritz of Rapid City, South Dakota. He has agreed to the
appointment and, like Attorney McMahon, his compensation shall be at an hourly rate of
    Case 1:21-cr-10023 Document 33 Filed 06/29/21 Page 3 of 3 PageID #: 330




$300 plus all necessary and proper expenses, including the appointment and use of an
associate attorney or paralegal or both. The compensation shall be paid by the
Administrative Office of the United States Courts. After all, they will be facing three
very competent and talented criminal defense attorneys.
       I hereby reeuse. It is my understanding that the other Article III judges in the
District of South Dakota will also recuse and the appointment of another judge will fall to
the Chief Judge of the United States Court of Appeals for the Eighth Circuit.
       The Court thanks Mr. McMahon for his efforts and willingness to serve for a
limited time in these matters.

      IT IS HEREBY ORDERED that Attorney Thomas G. Fritz of Rapid City, South
Dakota is appointed as special prosecutor under Federal Rule of Criminal Procedure
42(a)(2). His compensation shall be at an hourly rate of $300 plus all necessary and
proper expenses, including the appointment and use of an associate attorney or paralegal
or both.

      IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. §455(a), this Court
hereby recuses itself from hearing or determining anything further in the above matter.
      DATED this 29th day of June, 2021.


                                                 BY THE COURT:




                                                 CHARLES B. KORNMANN
                                                 United States District Judge
